
	

113 S472 IS: To prohibit the further extension or establishment of national monuments in the State of Nevada except by express authorization of Congress, and for other purposes.
U.S. Senate
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 472
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2013
			Mr. Heller introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To prohibit the further extension or establishment of
		  national monuments in the State of Nevada except by express authorization of
		  Congress, and for other purposes.
	
	
		1.Limitation on further
			 extension or establishment of national monuments in the State of
			 NevadaThe proviso of the last
			 sentence of the first section of the Act of September 14, 1950 (64 Stat. 849,
			 chapter 950; 16 U.S.C. 431a), is amended by inserting or Nevada
			 after Wyoming.
		2.Prohibition on
			 enforcement of Secretarial Order No. 3310 in Nevada without congressional
			 approvalExcept by express
			 authorization of Congress, the Secretary of the Interior shall not implement,
			 administer, or enforce Secretarial Order No. 3310, issued by the Secretary of
			 the Interior on December 22, 2010.
		
